DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,573,460 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Objections
The claim objection to claims 18-20 cited in the Final Office Action (mailed 11/16/2020) are withdrawn due to the After Final Claim Amendments filed on 03/01/2021 correcting the preamble in accordance to the dependency to independent claim 9.  

Response to Double Patenting, Remarks, & Claim Amendments
The nonstatutory double patenting rejection of claims 1-2, 4-10, and 12-20 as being unpatentable over the claims 1-12 of US Patent 10,573,460 B2 that was cited in the Final Office Action (mailed 11/16/2020) are withdrawn in light of the Applicant’s Terminal Disclaimer, filed on 03/01/2021.
Applicant's Claim Amendments and Remarks that were filed on 10/28/2020, with respect to the 103 rejection of independent claims 1 and 9 are persuasive due to the remarks on page 10 amending the structural limitation of an electrode layer comprising dysprosium (Dy). Therefore, the 103 rejection and objections of the claims that was cited in the Non-Final Office Action (mailed 07/31/2020) has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer ceramic electronic component: …the second electrode layer comprises dysprosium (Dy), as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2, 4-8, and 15-17
Regarding independent claim 9, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a board for mounting of a multilayer ceramic electronic component, comprising: …the second electrode layer contains dysprosium (Dy), as recited in combination in independent claim 9. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 9, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 10, 12-14, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847